Fourth Court of Appeals
                                    San Antonio, Texas
                                            June 15, 2022

                                        No. 04-22-00241-CV

                                      WOODLAND RIDGE,
                                          Appellant

                                                  v.

                                Allison WALLACE-BLODGETT,
                                           Appellee

                   From the County Court At Law No. 10, Bexar County, Texas
                                Trial Court No. 2021CV04742
                         Honorable David J. Rodriguez, Judge Presiding


                                           ORDER
        Appellant’s brief was due to be filed by June 6, 2022. Neither the brief nor a motion for
extension of time has been filed. Appellant is therefore ORDERED to file, no later than June
27, 2022, its brief and a written response reasonably explaining: (1) its failure to timely file a
brief, and (2) why appellee is not significantly injured by appellant’s failure to timely file a brief.
If appellant fails to timely file a brief and the written response by June 27, 2022, we will dismiss
the appeal for want of prosecution. See TEX. R. APP. P. 38.8(a); see also TEX. R. APP. P. 42.3(c)
(allowing involuntary dismissal if appellant fails to comply with court order).




                                                       _________________________________
                                                       Lori I. Valenzuela, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of June, 2022.


                                                       ___________________________________
                                                       MICHAEL A. CRUZ, Clerk of Court